UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-6191



RANDY EMORY REED,

                                             Petitioner - Appellant,

          versus


GENE M. JOHNSON,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-655-3)


Submitted:   April 14, 2005                 Decided:   April 21, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Emory Reed, Appellant Pro Se.    Josephine Frances Whalen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Randy Emory Reed seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Reed has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -